Title: To John Adams from James Vincent Ball, 10 November 1798
From: Ball, James Vincent
To: Adams, John




Sir,
Knox County Tennessee 10th Novr. 1798

Permit me to address you on a subject which I hope will be viewed by you as of sufficient importance to authorize it—As rank is an object with every military character, we come into the army with the prospect of promotion in view, and thereby are prompted to acquire an ample Knowledge of the several duty’s annexed to the different grades—When once this prospect is distroyed, and the precedent of promoting a Junior Officer over a senior one established in the army, the horrid effects of discontentment in a situation above which there is but little prospect of rising, will discover itself in so eminent a degree, that the Officer whos vigilance and promptness in duty, merits his countrys esteem, will at once become indolent and regardless of his situation—
I hope your excellency will not deem me too presuming, when I state to you the following facts—On the 1st of May 95, I was appointed a Cornet in this service—and on the 19th of October following I find from a list of promotions forwarded from the war office, that I was promoted to the rank of Lieutenant—On the 31st of October 96, Lieut. Webb then captain in the same Corps with me was disbanded. and on the 10th. of June 97 he was appointed to and accepted of a Lieutenancy in the Dragoons—Since which I have seen from under his hand that the Secretary of War has given him assurances that he shall fill the first vacancy in the Corps—I have also been told by Ensign Salmond of the 4th. U.S. regt., that in a conversation which he had with Mr. McHenry, promoting Lieut. Webb to the first vacancy was suggested by the Secretary on the principle of his having once been a Captain—This your excellency will at once see the impropriety of, as Lieut. Webb has forfeited all pretentions which his former Commission might have given him to rank, by accepting a grade lower—Neither is this the only ground on which I claim the right of promotion, but that Lieutenant Webb was a citizen from the 31st. of October 96, untill the 10th of June 1797, during which time I was Lieut. with the Army—
Another circumstance which I cannot avoid stating to you is, that altho in Octr. 95 I was promoted to my present rank, I have never received a scrip from the War Department respecting it, notwithstanding I have in two different letters solicited the secretary’s attention to it, without having received an answer to either of them—
This together with the above reports induces me to think that without a fair and timely statement to you (to whom we look up with confidence as the guardian of our rights) I might be materially injured—Your excellency will I hope, excuse the liberty I have taken when I observe that having failed in my several applications to the Secretary of War, I know no other mode of obtaining my Commission, than by applying to the one from whom I hope to have the honor of receiving it—
With every sentiment of sincere respect, / I have the honor to be / Your Mst. Obt. Huml. Servt.


Jas. V. BallLt: Dragoons